DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 05/20/2021 have been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Saad Alam (Reg. #: 77,456) on May 21, 2021.
The claims have been amended according to the attached ‘Examiner Amendment.'
REASONS FOR ALLOWANCE
Claims 1-2,4-13,15-16,18-26 and 29-46 are allowed.
The following is an Examiner’s statement of reason for allowance:
Singh (US 2014/0310149 A1) teaches a technique for preventing message queue stagnation by utilizing a method for dynamically publishing based on existing network layer acknowledge of a market data for a financial instrument to a client device at rates in which the client device is able to process the data.

Hatley (US 2013/0044604 A1) teaches a method of packet generation based on a high volume test system that is capable of supporting the IEEE Enhanced Transmission Selection (ETS) and Congestion Notification standards. The method describes methods of traffic generation capable of supporting bandwidth sharing required by the ETS.
Singh, Glackin, Hatley and other prior arts do not singularly or in combination disclose the limitations “A network interface card for interfacing a host device to a network, the network interface card comprising: reconfigurable logic configured to: receive state information for a data stream from the host device, wherein the state information includes a template data packet; generating the responsive message in accordance with said state information received from the host device for the data stream, said message comprising said responsive values of financial trade data and a checksum, said checksum being calculated and inserted into the responsive message by said reconfigurable logic, wherein generating the responsive message in accordance with said state information comprises combining payload data with the template data 
Dependent claims 2, 4-13, 15-16, 18-26, 29-31 and 34-46 are allowed based on their dependencies on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2443                                                                                                                                                                                             /JUNE Y SISON/Primary Examiner, Art Unit 2443